Strahan, J.
This is an agreed case under the statute, and its sole purpose is to determine whether or not the defendant in a judgment can be garnished by a creditor of the plaintiff therein. The case has been argued with much learning and research by counsel on each side, and our attention has been drawn to the conflicting authorities; but the question was considered and settled at an early period of our judicial history, and we decline to reopen it. (Norton v. Winter, 1 Or. 47.) Courts will sometimes overrule their own decisions, where they plainly appear to have been wrong in principle, or where a correct principle has been improperly applied, but not where the authorities are simply in conflict. In such case, stare decisis applies with peculiar force.
Let the decree be affirmed.